              1      COOLEY LLP
                     JOHN W. CRITTENDEN (101634) (jcrittenden@cooley.com)
              2      101 California Street, 5th Floor
                     San Francisco, CA 94111-5800
              3      Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
              4
                     COOLEY LLP
              5      BOBBY GHAJAR (198719) (bghajar@cooley.com)
                     MARCUS D. PETERSON (265339) (mpeterson@cooley.com)
              6      ROSE KAUTZ (307831) (rkautz@cooley.com)
                     1333 2nd Street, Suite 400
              7      Santa Monica, CA 90401
                     Telephone: (310) 883-6400
              8      Facsimile: (310) 883-6500

              9      COOLEY LLP
                     ANGELA L. DUNNING (212047) (adunning@cooley.com)
            10       JUDD D. LAUTER (290945) (jlauter@cooley.com)
                     3175 Hanover Street
            11       Palo Alto, CA 94304-1130
                     Telephone: (650) 843-5000
            12       Facsimile: (650) 849-7400

            13       Attorneys for Defendant
                     CONTEXTLOGIC INC. d/b/a WISH
            14

            15                                    UNITED STATES DISTRICT COURT

            16                                NORTHERN DISTRICT OF CALIFORNIA

            17       DEALDASH OYJ and DEALDASH INC.,            Case No. 3:18-cv-02353-MMC

            18                      Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                                                DEFENDANT’S ADMINISTRATIVE
            19             v.                                   MOTION TO SEAL

            20       CONTEXTLOGIC INC. d/b/a WISH,              [FILED IN SUPPORT OF DAUBERT
                                                                MOTION TO EXCLUDE TESTIMONY OR
            21                      Defendant.                  TESTIMONY OF JEFFERY STEC]

            22
                                                                Judge: Hon. Maxine M. Chesney
            23                                                  Complaint filed: April 18, 2018
                                                                Trial date:      August 19, 2019
            24

            25

            26

            27

            28
  COOLEY LLP                                                            [PROPOSED] ORDER GRANTING DEFENDANT’S
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                                         ADMIN MOTION TO SEAL
                                                                                   CASE NO. 3:18-CV-02353-MMC
              1             Defendant ContextLogic Inc. d/b/a Wish’s (“Wish”) Administrative Motion to File Under Seal

              2      (“Motion”) was brought before this Court. Upon consideration of the Motion and the supporting

              3      Declaration of Marcus Peterson, the Court finds there to be good cause and compelling reasons to

              4      grant Defendant’s request to file certain documents under seal.

              5             GOOD CAUSE and compelling reasons having been shown, the Court finds that:

              6             1.        The designating parties possess overriding confidentiality interests that overcome the

              7      right of public access to the record of the following documents:

              8                           Document                                    Portions Sought to be Sealed
              9       Ghajar Decl., Exhibit 2 (Expert Rebuttal Report         •   Unredacted       portions   referring   to
            10        of Hal Poret)                                               information contained in Exhibit 6
            11        Ghajar Decl., Exhibit 5 (WISH0005237-77)                •   Entire Document
            12        Ghajar Dec., Exhibit 6 (WISH00045407)                   •   Entire Document
            13        Defendant’s Motion Pursuant to Fed. R. Evid.            •   Unredacted       portions   referring   to
            14        702 and Daubert to Exclude Evidence or                      information contained in Exhibits 5 and
            15        Testimony from Dr. Jeffery Stec                             6
            16
                            2.   The proposed sealing is narrowly tailored; and
            17
                            3. No less restrictive means exist to achieve this overriding interest.
            18
                            IT IS THEREFORE ORDERED that Defendant’s Administrative Motion for Leave to File
            19
                     Under Seal is GRANTED.
            20

            21
                              July 26, 2019
                      Dated: __________________________                     ______________________________________
            22                                                              The Honorable Maxine M. Chesney
                                                                            United States District Judge
            23

            24

            25

            26

            27

            28
  COOLEY LLP                                                                          [PROPOSED] ORDER GRANTING DEFENDANT’S
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                       1.                              ADMIN MOTION TO SEAL
                                                                                                 CASE NO. 3:18-CV-02353-MMC
